Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  September 14, 2011                                                                                  Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
                                                                                                            Marilyn Kelly
  143691 & (3)                                                                                        Stephen J. Markman
                                                                                                      Diane M. Hathaway
                                                                                                          Mary Beth Kelly
                                                                                                          Brian K. Zahra,
                                                                                                                     Justices
  IN RE REINSTATEMENT PETITION OF                                  SC: 143691
  ROBERT L. WIGGINS, JR.,                                          ADB: 10-26-RP
             Petitioner-Appellant.

  _________________________________________/

         On order of the Court, the motion for stay is DENIED. The application for leave
  to appeal remains pending.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          September 14, 2011                  _________________________________________
         p0913                                                                Clerk